           Case 1:21-cr-00136-AJT Document 38 Filed 06/15/21 Page 1 of 1 PageID# FILED
                                                                                 70
                                                                                                                     IM.OPEN COURT


AO 455(Rev. 01/09) Waiver of an Indictment                                                                          .. .   1 r A-,oj


                                     United States District Court                                           CLERK, U.S. DISTRICT COURT
                                                            for the                                             ALEX/tWDRIA, VIRGINIA

                                                 Eastern District of Virginia

                  United States of America
                                V.                                    Case No.      1:21-cr-136
                JESUS FUNEZ FUENTES,
             a/k/a "Tony Rivera," a/k/a "Pun,"
                            Defendant


                                             WAIVER OF AN INDICTMENT


        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

          After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

                                                                                      7

Date:
                                                                                            Defendant s signature




                                                                                      Signature ofdefendant's attorney

                                                                            pHtc P.-Printed name ofdgfeudant's attorney



                                                                                Anthony J. Trenga
                                                                                United States



                                                                                        Judge's printed name and title
